DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claim amendment filed on July 6, 2022 in which claims 1-11 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Remark
The 35 USC 112 rejection set forth in the last office action has been withdrawn in light of the claim amendment filed on July 6, 2022.
Acknowledgement is made that the Drawings filed on January 25, 2021 has been entered in the Application file, but the information referred to therein has not been considered as to the merits because of the followings:
(a) In Fig1, Fig.2, and Fig.3, item 1 should specify which portion of the figs it represents.
(b) In fig.5, item 20 should specify which portion of the fig it represents.
(c) In fig.7, “table: Employee list”, “table: client list”, and “table: branch list” need to link together as one figure or they be labeled as fig.7A, Fig.7B and Fig.7C 
(d) In fig.8B, “sequence Number” table and “table name: checkpoint” should link together as one figure or they should be labeled as Fig.8B and Fig.8C.
(e) In fig.11 item 50 should specify which portion of the fig it represents.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
Claims 1-11 are allowed in light of the applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in acquire multiple data from first databases, where the data are stored in the first databases in a first period, and identifiers are stored in the first databases in association with the data, where the first databases correspond to servers that perform manipulations on multiple records containing the data stored in a second database, and the identifiers indicate order of the manipulations.
None of the prior art of record, singular and any order combination discloses the claimed “acquire third data from a third database, which is different from the first database and corresponds to a second server that is different from the first server and manipulates the records in the second database, where the second database stores, in association with a second identifier independent from the first identifier, fourth data, which are a second piece of manipulated data of data of a second record of the records in a second manipulation performed by the second server, the third data are the fourth data stored in the third database in the first period, the second identifier indicates order of the second manipulation, and the second record is stored in the second database; and store the first data, which is in the first database, in a fourth database in order indicated by the first identifier and the third data, which is in the third database, in the fourth database in order indicated by the second identifier, the first identifier is managed in a fifth database corresponding to the first server, and the second identifier is managed in a sixth database that is different from the fifth database and corresponds to the second server”. These claimed features render claims 1-11 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 25, 2022